Name: Commission Regulation (EC) No 2138/2002 of 29 November 2002 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: information technology and data processing;  foodstuff;  beverages and sugar;  marketing
 Date Published: nan

 Avis juridique important|32002R2138Commission Regulation (EC) No 2138/2002 of 29 November 2002 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 325 , 30/11/2002 P. 0033 - 0034Commission Regulation (EC) No 2138/2002of 29 November 2002amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape mustsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Article 80 thereof,Whereas:(1) Council Regulation (EEC) No 2392/89 of 24 July 1989 laying down general rules for the description and presentation of wines and grape musts(3), as last amended by Regulation (EC) No 1427/96(4), lays down general rules for the description and presentation of wines and grape musts. The detailed implementing rules for describing and presenting wines and grape musts are set out in Commission Regulation (EEC) No 3201/90(5), as last amended by Regulation (EC) No 885/2001(6).(2) Regulation (EEC) No 2392/89 was repealed on 1 August 2000 by Council Regulation (EC) No 1493/1999. However, a prolongation of Regulation (EEC) No 2392/89 as a derogation from some of the provisions of Regulation (EC) No 1493/1999 until 1 August 2003 is provided for in Article 47 of Commission Regulation (EC) No 753/2002 of 29 April 2002 laying down certain rules for applying Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products(7).(3) India has asked for provision to be made for including the names of nine vine varieties on the labelling of wines originating in India by listing them in Annex IV to Regulation (EEC) No 3201/90. Argentina has also asked for the alternative name of one vine variety to be allowed on the labelling of wines originating in Argentina by adding it to the list in Annex IV to Regulation (EEC) No 3201/90. The Federal Republic of Yugoslavia has also asked for two vine varieties, with their synonyms, to be allowed on the labels of wines originating in that country by addition to the list in Annex IV to Regulation (EEC) No 3201/90.(4) Under Article 12(2) of the said Regulation, it is obligatory to list in Annex IV all the names of vine varieties and their alternatives which may be used to describe an imported wine. In accordance with Article 30 of Regulation (EEC) No 2392/89, the name of a vine variety and any synonym of it may be included in the list of varieties which are allowed to be cultivated under the rules of the country concerned, provided such names are not liable to be confused with the name of a designated area or a geographical entity used to describe a quality wine psr, a table wine or other imported wine or with the name of another genetically different variety cultivated in the Community. After scrutiny of the documentation sent by India, Argentina and the Federal Republic of Yugoslavia, it seems justified to accept their requests subject to the condition that the wines concerned are made exclusively from the varieties stated.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Annex IV to Regulation (EEC) No 3201/90 is hereby amended as indicated in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 232, 9.8.1989, p. 13.(4) OJ L 184, 24.7.1996, p. 3.(5) OJ L 309, 8.11.1990, p. 1.(6) OJ L 128, 10.5.2001, p. 54.(7) OJ L 118, 4.5.2002, p. 1.ANNEXAnnex IV to Regulation (EEC) No 3201/90 is amended as follows:1. Under "3. ARGENTINA", the synonym "Pinot Grigio" is added.>TABLE>2. Under "22. FEDERAL REPUBLIC OF YUGOSLAVIA", the names of the varieties "Traminac-beli, Rizling-italijanski" and their synonyms "Riesling Italico, Welsch Riesling, Riesling Italian" are added:>TABLE>3.>TABLE>becomes >TABLE>.4. Under "37. INDIA", the names of the following varieties are added: "Cinsaut, Clairette, Grenache, Mourvedre, Pinot-gris, Sauvignon-blanc, SÃ ©millon, Viognier".>PIC FILE= "L_2002325EN.003402.TIF">